Citation Nr: 9929551	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  94-28 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August to December 
1983 and from January 1986 to August 1991.

This appeal arose from a July 1993 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In August 1996, this case was remanded to 
the RO by the Board of Veterans' Appeals (Board) for 
additional development.  In November 1997, the RO issued a 
decision which confirmed the denial of the benefit sought.  
In October 1998, this issue was remanded for further 
development.  In December 1998, the veteran and his 
representative were issued a supplemental statement of the 
case which informed them of the continued denial of his 
claim.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The laws and regulations used in evaluating cardiovascular 
disorders, to include hypertension, were changed, effective 
January 12, 1998.  In evaluating the veteran's service-
connected hypertension, the Board will rely on the current 
regulations, as these are more favorable to the veteran.  See 
Fugere v. Derwinski, 1 Vet. App. 103 (1990); aff'd 972 F.2d 
331 (Fed. Cir. 1992).  


FINDING OF FACT

The veteran's hypertension is manifested by diastolic 
pressure of predominantly 100 or more and systolic pressure 
of predominantly 160 or more.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, Code 7101 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The record reveals that the veteran was service-connected for 
hypertension by the rating action issued in July 1993.  A 10 
percent evaluation was assigned at that time, based upon the 
service medical records and the April 1993 VA examination 
which showed a blood pressure reading of 164/101.

The veteran was subsequently treated on an outpatient basis 
by VA between February 1993 and September 1996.  His blood 
pressure readings ranged between 115-170/80-104.  

VA examined the veteran in April 1997.  He reported having 
lost only 2 to 3 days of work because of illness.  His blood 
pressure readings were as follows:  152/104 (seated); 170/100 
(lying down); and 148/100 (standing).  His heart was not 
enlarged and there were no other symptoms.

According to the applicable criteria, a 10 percent evaluation 
is warranted for hypertension with diastolic pressure 
predominantly 100 or more, or; with systolic pressure 
predominantly 160 or more, or; the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent evaluation requires diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  38 C.F.R. Part 4, Code 7101 
(1999).

In the instant case, the numerous blood pressure readings 
taken between 1993 and 1997 do not show that his diastolic 
pressure was predominantly 110 or more or that his systolic 
pressure was predominantly 200 or more.  Therefore, it is 
found that the 10 percent evaluation now assigned adequately 
compensates him for his current degree of disability.


ORDER

An increased evaluation for the service-connected 
hypertension is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

